Citation Nr: 1600524	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  13-25 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder, not otherwise specified (NOS), with features of PTSD.


REPRESENTATION

Appellant represented by:	Darryl W. Hunt, Esq.


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1969 to November 1971.
This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran initially filed a claim to establish service connection for PTSD. However, the United States Court of Appeals for Veterans Claims has held that the scope of a disability claim includes any disability that may reasonably be encompassed by the veteran's description of the claim; reported symptoms; and additional information submitted or developed in support of the claim. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). In light of this determination and the diagnoses of record, the Board has expanded the Veteran's claim to include all acquired psychiatric disorders, and the issue has been re-characterized as stated on the title page.

Further, the Veteran requested a Travel Board hearing in his substantive appeal dated August 2013. However, the Veteran subsequently indicated that he wished to withdraw his request in a July 2014 statement. Accordingly, the Board finds that the Veteran's hearing request has been withdrawn. See 38 C.F.R. § 20.704(e) (2015).


FINDINGS OF FACT

1. The competent medical evidence of record establishes that the Veteran has a current diagnosis of depressive disorder, NOS, with features of PTSD.

2. The probative evidence indicates that it is at least as likely as not that the Veteran's depressive disorder is causally related to active service.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, NOS, with features of PTSD, have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Given the favorable disposition herein, which is not prejudicial to the Veteran, no discussion of VA's duty to notify or assist is necessary. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

To establish service connection, there must be competent evidence of: (1) the current existence of the disability for which service connection is being claimed; 
(2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability. Shedden v. Principi, 381 F.3d 1163 (2004). Further, to establish service connection for PTSD, three elements must be present: (1) A current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (2015); (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304(f) (2015); Cohen v. Brown, 10 Vet. App. 128 (1997). 

Section 3.304(f)(2) provides that if the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, then the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See also 38 U.S.C.A. § 1154(b) (West 2014).

Additionally, section 3.304(f)(3) indicates that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of section 3.304(f)(3), "fear of hostile military or terrorist activity" means that the veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. Such relevant threats include those posed by an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft.

Analysis

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder. 

First, the Board finds that the Veteran currently suffers from an acquired psychiatric disorder. The evidence of record does not firmly establish a diagnosis of  PTSD as defined by VA regulations. However, the Veteran underwent VA psychiatric examinations in October 2010 and June 2013, whereupon both examiners diagnosed the Veteran with depressive disorder, NOS, with features of PTSD. The Veteran was managing his symptoms through the use of antidepressants at the time of both VA examinations. Accordingly, the Board finds that the Veteran currently suffers from depressive disorder, such that the first Shedden element has been met.

Further, the Veteran has reported multiple in-service events experienced during his active duty in Vietnam, to include: witnessing a man hanging between two trees with a steel rod driven into his head; repeated subjection to rocket and grenade attacks; repeated observation of dead and wounded individuals; repeated observation of children being  blown up.

The Board finds the lay statements of the Veteran to be competent and credible. The Veteran's Department of Defense Form 214 (DD214) confirms the Veteran's service in Vietnam during wartime.  Although a "stressor" is not needed if the psychiatric disability in question is not PTSD, there is still the need to link the non-PTSD mental health disability to service.  The Veteran's descriptions of the incidents he witnessed in service are consistent with the nature of his service and he was assigned to units that experienced combat.  Based on the Court's holding in Pentecost v. Principi, 16 Vet. App. 124 (2002), the Board finds that the Veteran's experiences in service are verified by his presence with a until that experienced them.  Further, the Veteran's reports of these events are consistent throughout the claims file, and the Veteran is competent to report that which he perceives through his senses. Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses). Accordingly, the Board finds competent evidence of an event witnessed or experienced in active service, such that the second Shedden element has been met. 

Finally, there is sufficient evidence of a nexus between the Veteran's current depressive disorder and the reported in-service events. In his June 2010 lay statement, the Veteran reported high levels of anxiety and terror as a result of these events, such that he had difficulty with anger management, interpersonal communication, and maintaining focus. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that laypersons are competent to report symptoms they observe through their senses).

Additionally, the June 2013 VA examiner reported a causal link between the reported in-service events and the Veteran's current depressive disorder. The examiner opined that it was at least as likely as not that the Veteran's depressive disorder was related to his military service, as the Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or physical injury, or a threat to the physical integrity of himself or others, and that the Veteran responded with intense fear, helplessness, or horror. The examiner further noted that the traumatic events were persistently re-experienced by the Veteran through recurrent and distressing recollection of the events, and recurrent distressing dreams of the events. As a result, the Veteran avoided stimuli associated with the trauma and experienced persistent symptoms of increased arousal not present before the trauma. Accordingly, the Board finds that competent evidence exists of a nexus between the Veteran's current depressive disorder and an in-service event, such that the third Shedden element has been met.

Accordingly, upon careful review of the record and resolving all doubt in favor of the Veteran, the Board finds, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's current psychiatric disorder was incurred during his active service. Thus, resolving all reasonable doubt in favor of the Veteran, service connection for depressive disorder, NOS, with features of PTSD, is warranted. 38 C.F.R. § 3.102 (2015). See also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).







ORDER

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as depressive disorder, NOS, with features of PTSD, is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


